            Case 20-12737-KBO        Doc 14-1    Filed 11/02/20   Page 1 of 2




                                        Schedule 1

                              (Alphabetical List of Debtors)

                        Debtor Name                       Case No.              EIN
   1     Bala Cynwyd Associates, LP                                             8913
   2     Moorestown Mall LLC                                                    8051
   3     Pennsylvania Real Estate Investment Trust                              6339
   4     Plymouth Ground Associates LLC                                         N/A
   5     Plymouth Ground Associates, LP                                         N/A
   6     PR AEKI Plymouth LLC                                                   N/A
   7     PR AEKI Plymouth, LP                                                   N/A
   8     PR BVM LLC                                                             N/A
   9     PR Capital City Limited Partnership                                    7775
  10     PR Capital City LLC                                                    4283
  11     PR CC I LLC                                                            3669
  12     PR CC II LLC                                                           N/A
  13     PR CC Limited Partnership                                              4179
  14     PR Cherry Hill Office GP, LLC                                          N/A
  15     PR Cumberland Outparcel LLC                                            N/A
  16     PR Exton Limited Partnership                                           2620
  17     PR Exton LLC                                                           N/A
  18     PR Exton Outparcel GP, LLC                                             N/A
  19     PR Exton Outparcel Holdings, LP                                        N/A
  20     PR Exton Outparcel Limited Partnership                                 N/A
  21     PR Exton Square Property L.P.                                          7997
  22     PR Fin Delaware LLC                                                    N/A
  23     PR Financing I LLC                                                     7844
  24     PR Financing II LLC                                                    N/A
  25     PR Financing Limited Partnership                                       4892
  26     PR Gainesville Limited Partnership                                     N/A
  27     PR Gainesville LLC                                                     N/A
  28     PR GV LLC                                                              N/A
  29     PR GV LP                                                               N/A
  30     PR Hyattsville LLC                                                     3110
  31     PR Jacksonville Limited Partnership                                    N/A
  32     PR Jacksonville LLC                                                    4726
  33     PR JK LLC                                                              N/A
  34     PR Magnolia LLC                                                        5017
  35     PR Monroe Old Trail Holdings, L.P.                                     N/A
  36     PR Monroe Old Trail Holdings, LLC                                      N/A
  37     PR Monroe Old Trail Limited Partnership                                N/A
  38     PR Monroe Old Trail, LLC                                               N/A
  39     PR Moorestown Anchor-L&T, LLC                                          N/A
  40     PR Moorestown Anchor-M LLC                                             N/A


EAST\175327875
            Case 20-12737-KBO      Doc 14-1    Filed 11/02/20   Page 2 of 2




                        Debtor Name                     Case No.              EIN
  41     PR Moorestown Limited Partnership                                    7661
  42     PR Moorestown LLC                                                    N/A
  43     PR Plymouth Anchor-M, L.P.                                           N/A
  44     PR Plymouth Anchor-M, LLC                                            N/A
  45     PR Plymouth Meeting Associates PC LP                                 N/A
  46     PR Plymouth Meeting Limited Partnership                              8280
  47     PR Plymouth Meeting LLC                                              N/A
  48     PR PM PC Associates LLC                                              N/A
  49     PR PM PC Associates LP                                               N/A
  50     PR Prince George's Plaza LLC                                         6377
  51     PR Springfield Town Center LLC                                       9679
  52     PR Sunrise Outparcel 2, LLC                                          4373
  53     PR Swedes Square LLC                                                 N/A
  54     PR TP LLC                                                            N/A
  55     PR TP LP                                                             N/A
  56     PR Valley Anchor-M Limited Partnership                               N/A
  57     PR Valley Anchor-M, LLC                                              N/A
  58     PR Valley Anchor-S, LLC                                              N/A
  59     PR Valley Limited Partnership                                        5123
  60     PR Valley LLC                                                        4705
  61     PR Valley Solar LLC                                                  N/A
  62     PR Valley View Anchor-M, LLC                                         N/A
  63     PR Valley View Anchor-M, LP                                          N/A
  64     PR Valley View OP-DSG/CEC, LLC                                       5063
  65     PR Woodland Anchor-S, LLC                                            N/A
  66     PREIT Associates, L.P.                                               5032
  67     PREIT-RUBIN OP, Inc.                                                 4799
  68     PREIT-RUBIN, Inc.                                                    4920
  69     XGP LLC                                                              N/A




EAST\175327875                             2
